RAYFIEL, District Judge.
Honour B. Gelson moves to resettle my order on mandate dated February 19, 1954.
She seeks to r> av. stricken therefrom the paragraph reading as follows: “Ordered that Lucien N-mser recover from Honour B. Gelson, the sum of $170.65, less the sum of heretofore awarded as costs to Honoiut B. Gelson, making a total of $145.65, a,;; end for the costs of the objecting creditor and that Lucien Nemser have ii^^ment and execution against Honr L. Gelson for the sum of $145.65.”
An examination of the mandate of the Court of Appeals, Gelson v. Rudin, 2 Cir., 200 F.2d 31, dated November 24, 1952, on which the order in question was entered, discloses that my orders of April 22, 1952, and June 2, 1952, were modified “by striking out the provision in each order which directs the bankrupt to pay or cause to be paid anything other than the expenses of the objecting creditor with costs taxed at the sum of $25.-00.”
Under the mandate, therefore, there remained in each order the provision for the payment of the expenses of the objecting creditor. These expenses were itemized and taxed as costs on February 19, 1954, at $170.65.
The mandate is clear, and my order followed the mandate. Accordingly, the motion is denied.